                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                 NO. 5:19-CR-34-FL-2



  UNITED STATES OF AMERICA,
                                                ORDER TO SEAL
      v.

  GEORGE MAYS,
  Defendant.



       Upon Motion of the Defendant, it is hereby ORDERED that the Defendant’s

Sentencing Memorandum (CM/ECF #52) in the above captioned matter, be sealed until

such time as requested to be unsealed by the Defendant.




       This the 7th day of August, 2019.




                                    ________________________________
                                    LOUISE WOOD FLANAGAN
                                    UNITED STATES DISTRICT JUDGE
